DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schappler et al. (US – 5,560,688).
As per claim 1, Schappler disclose Pressure Control Apparatus for Adjusting Brake Pressure in a Vehicle comprising:
a pressure sensor (5, Fig: 1) configured to detect a pressure value within the braking system mounted in a vehicle (Title), and collect the detected pressure value as 
a control device (6, Fig: 1) configured to calibrate the analog pressure signal received from the pressure sensor, convert the calibrated analog pressure signal into a digital pressure signal, and output the digital pressure signal, (These analog signals are scanned in a known manner and are converted into a digital number for further processing, Col: 2, Ln:46-Col: 3, Ln: 6).

As per claim 2, Schappler discloses wherein the control device converts the analog pressure signal into a log scale pressure signal, converts the log scale pressure signal into a digital pressure signal, and outputs the digital pressure signal (The monitor controller (6) has analog/digital converters at its inputs and is thus also able to process analog input signals. These analog signals are scanned in a known manner and are converted into a digital number for further processing, Col: 2, Ln: 46 - Col: 3, Ln: 6).

As per claim 3, Schappler discloses wherein the control device divides the analog pressure signal into zones having variable tolerance, in order to calibrate the analog pressure signal (Operating of controller 6, Col: 4, Ln: 37-44, Fig: 4-5).



As per claim 6, Schappler discloses wherein the control device (6) compares the analog pressure signal to a preset zone reference value, converts the analog pressure signal into a scaling and digital pressure signal according to the comparison result, and outputs the scaling and digital pressure signal ( In the pressure phase detector (18), the gradient and the signal history of the command variable w are used as criteria for adaptation of the controllers (10, 11). The current pressure phase to be set is derived from an earlier pressure phase. By means of a suitable selection of parameters, an asymptotic course of the actual pressure p compared to the command variable w, is desired. Counter-control of control signal excesses is usually not necessary, Col: 4, Ln: 66-Col: 5, Ln: 6).

As per claim 10, Schappler disclose Pressure Control Apparatus for Adjusting Brake Pressure in a Vehicle comprising:
detecting, by a pressure sensor (5, Fig: 1), a pressure value within the braking system mounted in a vehicle (Title), and outputting an analog pressure signal based on the detected pressure value (The monitor controller (6) has analog/digital converters at its inputs and is thus also able to process analog input signals, Col: 2, Ln: 45-50, Fig: 1, 4-5);
converting, by a control device, the analog pressure signal into a log scale pressure signal (The braking pressure p is transmitted to the brake cylinder (4) and retransmitted to the controller (6) in the form of an actual value x via a pressure sensor or pressure/voltage converter (5), that is log scale pressure signal, Col: 4, Ln: 29-36, fig: 3); and


As per claim 11, Schappler disclose wherein, in the converting of the analog pressure signal into the log scale pressure signal, the control device divides the analog pressure signal into zones having variable tolerance, and converts the analog pressure signal into a log scale pressure signal (The monitor controller (6) has analog/digital converters at its inputs and is thus also able to process analog input signals. These analog signals are scanned in a known manner and are converted into a digital number for further processing, Col: 2, Ln: 46 - Col: 3, Ln: 6).

Allowable Subject Matter
Claims 14-16 are allowed.
Prior art fails to disclose comparing, by a control device, the analog pressure signal to a preset zone reference value, converting the analog pressure signal into a scaling and digital pressure signal according to the comparison result, and outputting the scaling and digital pressure signal.
Claims 15-16 depend on claim 14.
Claims 4-5, 7-9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the control device sorts the low pressure zone into a zone larger than the high pressure zone, and performs precision control on the low pressure zone. Claim 5 depend on claim 4.
Further, prior art also fails to disclose a selector configured to compare the analog pressure signal to a preset low limit reference value or a preset upper limit reference value (claim 7), in order to calibrate the analog pressure signal, the control device differently sets zones of the analog pressure signal according to vehicle state information (Claim 8), dividing, by the control device, the analog pressure signal into a low pressure zone and a high pressure zone, based on a preset reference value; and
the control device sorts the low pressure zone into a zone larger than the high pressure zone, and performs precision control on the low pressure zone (Claim 12). Claim 9 depends on claim 8 and claim 13 depends on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Schappler; Harmut (US – 5782541 A),
B: Hornback; Edward R (US – 6545613 B1),
C: Lohberg, Peter (US – 2004/0178674 A1), and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657